Citation Nr: 1752600	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-29 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from January 24, 2012 to July 7, 2013, and an evaluation in excess of 40 percent from July 8, 2013, for thoracolumbar spine degenerative disc disease (DDD) and status post vertebral fusion with slight dextrorotoscoliosis (hereinafter a "thoracolumbar spine disability").  

2.  Entitlement to an evaluation in excess of 10 percent from January 24, 2012 to March 16, 2016 for right knee retropatellar pain syndrome with osteoarthritis.

3.  Entitlement to an evaluation in excess of 30 percent right total knee arthroplasty from May 1, 2017.  

4.  Entitlement to an evaluation in excess of 10 percent from January 24, 2012 to April 25, 2017, and an evaluation in excess of 30 percent from June 1, 2018, for status post left total knee replacement.  

5.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease (DJD) right shoulder status post rotator cuff repair and pin replacement (hereinafter a "right shoulder disability").  

6.  Entitlement to a compensable evaluation for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1980 to September 1992 with additional verified periods of active duty for training in the Army National Guard and Army Reserves from June 1978 to October 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In the June 2012 rating decision, the RO, in pertinent part, granted a 20 percent evaluation for a thoracolumbar spine disability, effective January 24, 2012; granted a separate 10 percent evaluation for right knee retropatellar pain syndrome with osteoarthritis, effective January 24, 2012; granted a separate 10 percent evaluation for left knee retropatellar pain syndrome with osteoarthritis, effective January 24, 2012; granted 10 percent evaluation for a right shoulder disability, effective January 24, 2012; and granted service connection for hypertension and assigned a noncompensable evaluation, effective January 24, 2012.  The Veteran appealed for higher evaluations.  

During the pendency of the appeal, the RO issued an October 2013 rating decision granting a higher 40 percent evaluation for a thoracolumbar spine disability, effective July 8, 2013.  In a May 2016 rating decision, the RO, in pertinent part, granted a temporary total evaluation based on surgery necessitating convalescence for his service-connected right total knee arthroplasty, effective March 16, 2016; and a 30 percent evaluation was assigned for right total knee arthroplasty, effective May 1, 2017.  In an August 2017 rating decision, the RO, in pertinent part, granted a temporary total evaluation based on surgery necessitating convalescence for service-connected status post left total knee replacement, effective April 26, 2017; and a 30 percent evaluation was assigned for status post left total knee replacement, effective June 1, 2018.  In a September 2017 rating decision, the RO, in pertinent part, granted a 20 percent evaluation for a right shoulder disability, effective January 24, 2012.  The Veteran continued to appeal for higher evaluations for a thoracolumbar spine disability, right total knee arthroplasty, status post left total knee replacement, and a right shoulder disability.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  The temporary total evaluations for service-connected right total knee arthroplasty and service-connected status post left total knee replacement are not on appeal.  


FINDING OF FACT

In a November 2017 correspondence, the Veteran notified the Board of his intention to withdraw his claims for higher evaluations for thoracolumbar spine DDD and status post vertebral fusion with slight dextrorotoscoliosis; right knee retropatellar pain syndrome with osteoarthritis; right total knee arthroplasty; status post left total knee replacement; DJD right shoulder status post rotator cuff repair and pin replacement; and hypertension. 



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issues of entitlement to higher evaluations for thoracolumbar spine DDD and status post vertebral fusion with slight dextrorotoscoliosis; right knee retropatellar pain syndrome with osteoarthritis; right total knee arthroplasty; status post left total knee replacement; DJD right shoulder status post rotator cuff repair and pin replacement; and hypertension have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  

In a November 2017 correspondence, the Veteran notified the Board of his desire to withdraw his appeal for entitlement to higher evaluations for thoracolumbar spine DDD and status post vertebral fusion with slight dextrorotoscoliosis; right knee retropatellar pain syndrome with osteoarthritis; right total knee arthroplasty; status post left total knee replacement; DJD right shoulder status post rotator cuff repair and pin replacement; and hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed.



ORDER

The appeal is dismissed.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


